Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-12, and 20 are presented for examination.
This is a first action on the merits based on Applicant’s claims submitted 2/08/2021.

Election/Restriction
Examiner acknowledges the Applicant’s response to Election/Restriction requirement mailed on 2/08/2021, the election made without traverse to prosecute the invention of Group 1, claims 1-12, and 20.
Claims 13-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/16/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant is respectfully reminded of the duty to disclose 37 C.F.R. 1.56 all pertinent information and material pertaining to the patentability of applicant’s claimed 

Claim Objections
Claim 1, 20 are objected to because of the following informalities:  Appropriate correction is required.
Claim limitation reading “within the database” seems to be clearly referring to previously positively recited term “credential database”.  However, in order to keep terms consistent and clear, Examiner suggests for the claim limitation to be corrected as follows: “within the credential database”.

Claim Rejections - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1, 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
receiving a static component of a dynamic username;…producing the dynamic username…” is unclear as to what the inventor regards as the invention.  The limitations, as recited, on one hand is requiring the receipt of a static component of a dynamic username yet on another hand, is producing the dynamic username.  This is unclear as the language implies receiving information from an existing entity (i.e. dynamic username) and yet the production of the dynamic username implies a previously non-existing entity (i.e. dynamic username), thus the need to produce. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claim 1-11, 20 rejected under 35 U.S.C. 103 as being unpatentable over DeLuca et al. (US 2017/0006012 A1, hereinafter “DeLuca”) in view of Shetty et al. (US 2017/0177856 A1, hereinafter “Shetty”) in further view of NPL: IBM “Method for Creating Dynamic Usernames in a Shared Computing Environment”, hereinafter “IBM” .

Regarding claim 1, DeLuca teaches:
A method comprising: 
(i.e. static password) of a dynamic [username] (par 24: “the user input component 210 receives two or more static passwords.”); 
receiving a selection of a dynamic parameter component (i.e. variable parameter values) of the dynamic [username] (par 24: “user input component 210 receives a variable parameter rule selection from among the set of variable parameter rules. The variable parameter rule includes a set of variable parameter values”); 
storing the static component and the rule in a credential database (par 24: “the password generator component 215 stores the two or more static user passwords and selected variable parameter rule in user data 124”); and 
associating, within the database, the rule with the static component (par 24: “a username associated with the two or more static user passwords, along with the selected variable parameter rule, may also be stored in user data 124.”).  
DeLuca do not explicitly teach yet Shetty suggests:
combining the static component (i.e. static password string) and the selected dynamic parameter (i.e. contextual data) component in a predetermined order (Shetty: par 28: “A pattern refers to a predefined data element associated with a user, for example, contextual data, which is to be inserted at a specified position in a static password string”); 
(Shetty: par 26: “Pattern/rule module 116 allows a user to define the patterns and/or rules that will be used with a dynamic password”; par 28: “A pattern refers to a predefined data element associated with a user, for example, contextual data, which is to be inserted at a specified position in a static password string”); 
generating a rule for producing the dynamic [username] (Shetty: par 15: “password that depends on the values of the dynamic elements, according to predefined patterns and/or rules”), the rule defining the predetermined order of the static component and the selected dynamic parameter component (Shetty: par 15: “The server process that performs password authentication uses the same patterns and rules to generate the correct password and verifies that the user password and the server password match.”; par 16: “A server process that performs password authentication receives the dynamic password from the user, retrieves the stored static password from the password datastore and converts it to a final password, based on the associated patterns and/or rules”;); 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have implemented the generation of a rule to produce a dynamic credential where the rule determines the sequence how the components of the dynamic credential are going to be ordered, as taught by Shetty, to (Shetty: par 14).
Although DeLuca and Shetty teach the generation of dynamic passwords, they do not explicitly teach yet IBM suggests generation of dynamic usernames (page 2-3; i.e. dynamic username entered based on the control character [for positioning] and the rule set).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have implemented a dynamic username, as taught by IBM, to DeLuca and Shetty’s invention.  Both usernames and passwords are credentials used for user authentication to access resources or services.  Therefore, as IBM manipulates the username to position dynamic components to a static element based on a predetermined order as identified in a rule set, it would have been obvious to also perform the same manipulation to the username in DeLuca and Shetty’s invention, as their invention already manipulates a dynamic password to authenticate users.  The motivation to do so would have been in order to increase the security of username since this makes it more difficult to hack into the computing system (IBM: page 1).

Regarding claim 2,  the combination of DeLuca, Shetty, and IBM teach:
The method in accordance with claim 1, the operation of receiving the static component comprising: 
presenting, to a user for user selection, an option to configure a dynamic username (Shetty: Fig. 4, par 36), and 
(Shetty: par 33, 40).  

Regarding claim 3,  the combination of DeLuca, Shetty, and IBM teach:
The method in accordance with claim 2, the presenting operation further comprising: 
presenting, via a user interface, a first pair of mutually exclusive, user-selectable icons, each respective icon associated with a first user-selectable option, the first user- selectable options including a dynamic option and a static option (Shetty: fig. 4, static option: Current location icon presented to the user to select; Current Time icon presented to the user to select), and 
presenting, via the user interface, a second pair of mutually exclusive, user-selectable icons, each respective icon associated with a second user-selectable option, the second user-selectable options including a username option and a password option (Shetty: fig. 4, username and password in GUI).  

Regarding claim 4, the combination of DeLuca, Shetty, and IBM teach:
The method in accordance with claim 3, the operation of receiving a dynamic username selection further comprising: 
receiving a selection of the dynamic option of the first pair of mutually exclusive, user- selectable icons (Shetty: fig. 4, in the example in Fig. 4, the dynamic selection was used), and 
receiving a selection of the username option of the second pair of mutually exclusive, user-selectable icons (Shetty: fig. 4, par 41: “A user may log into an ”).  

Regarding claim 5, the combination of DeLuca, Shetty, and IBM teach:
The method in accordance with claim 1, the operation of receiving the selection of the dynamic parameter component comprising: 
presenting, to a user for user selection, a plurality of mutually exclusive options for specifying the predetermined order (Shetty: par 28: “The specified position is referred to as a reference character position. A pattern is a simple example of a string generation rule”) of the static component and the selected dynamic parameter component (Shetty: fig. 3,), the plurality of mutually exclusive options including a first option to prepend the dynamic parameter component to the static component and a second option to append the dynamic parameter component to the static component [Examiner notes that although claim language requires two options, one for prepend and the second one to append, Shetty teaches that the dynamic credential is produced based on rules and patterns which will specify how the dynamic password is to be created based on the corresponding reference character position, par 38 and Fig. 3-4.  Based on Shetty’s flexibility to place the reference character position based on the rules and patterns, such options as claimed are taught by Shetty], and 
receiving a selection of either the first mutually exclusive option or the second mutually exclusive option (Shetty: fig. 4).  

Regarding claim 6, the combination of DeLuca, Shetty, and IBM teach:
The method in accordance with claim 5, the operation of combining the static component and the selected dynamic parameter component in a predetermined order further comprising: 
responsive to a selection by the user of the first mutually exclusive option, prepending the dynamic parameter component to the static component, and 
responsive to a selection by the user of a second mutually exclusive option, appending the dynamic parameter component to the static component.  
[Examiner notes that although claim language requires two options, one for prepend and the second one to append, Shetty teaches that the dynamic credential is produced based on rules and patterns which will specify how the dynamic password is to be created based on the corresponding reference character position, par 38 and Fig. 3-4.  Based on Shetty’s flexibility to place the reference character position based on the rules and patterns, such options as claimed are taught by Shetty]

Regarding claim 7, the combination of DeLuca, Shetty, and IBM teach:
The method in accordance with claim 1 further comprising: 
presenting, to a user for user selection, an option to select a second dynamic parameter component (Shetty: fig. 3, Rules/patterns can be added to include additional dynamic elements, par 37-38 ); and 
receiving a selection of the second dynamic parameter component (Shetty: par 36; selection using the GUI).  

Regarding claim 8, the combination of DeLuca, Shetty, and IBM teach:
The method in accordance with claim 1 further comprising: 
presenting to a user an option to specify a subcomponent of the dynamic parameter component (Shetty: fig. 3, Rules/patterns can be added to include additional dynamic elements, par 37-38 ); and 
receiving the user-specified subcomponent of the dynamic parameter component (Shetty: par 36; selection using the GUI).  

Regarding claim 9, the combination of DeLuca, Shetty, and IBM teach:
The method in accordance with claim 8 further comprising: 
responsive to receiving the user-specified subcomponent (Shetty: fig. 3, Rules/patterns can be added to include additional dynamic elements, par 37-38), retrieving a current value of the user- specified subcomponent (Shetty: par 36; selection using the GUI), 
the combining operation comprising 
combining the static component and the user-specified subcomponent in the predetermined order (Shetty: par 38, the static part and dynamic element identified by rule or pattern is generated based on the corresponding character position, see also par 26, 28, fig. 6 step 618).  

Regarding claim 10, the combination of DeLuca, Shetty, and IBM teach:
The method in accordance with claim 1 further comprising: 
(DeLuca: par 24: “stores the two or more static user passwords and selected variable parameter rule in user data 124”), the static component table including one or more static component table records (DeLuca: par 24: “maps the two or more static user passwords to a variable parameter value”); and 
defining a rules table on the credential database (DeLuca: par. 24: “variable parameter rules are retrieved from variable parameter data 122”), the rules table including one or more rules table records (DeLuca: par 24: “The variable parameter rule includes a set of variable parameter values.”).  

Regarding claim 11, the combination of DeLuca, Shetty, and IBM teach:
The method in accordance with claim 10, the operation of storing the static component and the rule in a credential database comprising: storing the static component as a discrete entry of a static component table record in the static component table (DeLuca: par 24: “stores the two or more static user passwords and selected variable parameter rule in user data 124”), and storing the rule as a discrete entry of a rules table record in the rules table (DeLuca: par. 24: “variable parameter rules are retrieved from variable parameter data 122”).  

Regarding claim 20, all claim limitations are set forth and rejected as discussed in claim 1.  Furthermore, DeLuca teaches the additional limitations as follows:
(Fig. 1, 104 Computer System, processing unit 106, memory unit 108):   

Allowable Subject Matter
Claim 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZBETH TORRES-DIAZ whose telephone number is (571)272-178772-1787.  The examiner can normally be reached on 9:00a-4:30p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr, can be reached on (571)272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/LIZBETH TORRES-DIAZ/Examiner, Art Unit 2495                                                                                                                                                                                                        
/April 22, 2021/
/ltd/